       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 1 of 18 PageID 1




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

STEPHEN DAVIS,

       Plaintiff,

v.

WAL-MART STORES, EAST, LP. ,
and MAURICE RIVERS,

      Defendants.
______________________________________/

 DEFENDANTS, WAL-MART STORES EAST, LP., AND MAURICE RIVERS’ JOINT
                      NOTICE OF REMOVAL

       Defendants, Wal-Mart Stores East, LP. (“Wal-Mart”), and Maurice Rivers’, jointly, and

by and through their undersigned counsel and pursuant 28 U.S.C. §§ 1332, 1441 and 1446(b)(1),

and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action filed in

the 9th Judicial Circuit Court in and for Orange County, Florida, Case No. 50-2020-CA-8154-O,

with full reservation of rights, exceptions and defenses, and in support thereof state:

                                   FACTUAL BACKGROUND

       1.      On August 13, 2020, Plaintiff commenced this action by filing a complaint

against Wal-Mart, and Wal-Mart employee, Maurice Rivers, in the 9th Judicial Circuit in and for

Orange County, Florida. See Pl.’s Initial Complaint attached as Ex. “A.” Thereafter, Plaintiff

filed his Amended Complaint which identifies the proper corporate defendant, Wal-Mart Stores

East, L.P. See Amended Complaint attached as Ex. “B.” The Amended Complaint is the

operative Complaint.




                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 2 of 18 PageID 2




       2.      The initial Complaint was served on Wal-Mart on August 19, 2020. See

Composite Service of Process Transmittal attached as Ex. “C.” On August 24, 2020, the

Complaint was served on Defendant, Maurice Rivers. Id.

       3.      The Plaintiff’s Amended Complaint against Wal-Mart and Wal-Mart employee,

Maurice Rivers, are for claims sounding in negligence as a result of injuries which the Plaintiff

allegedly sustained on November 27, 2019, arising from an incident at the subject Wal-Mart

Store No. 4197 located in Orange County. See Ex. “B” at ¶ 5.

       4.      Plaintiff alleges that he slipped on a slippery substance while at the subject Wal-

Mart store in Orange County. See Ex. “B” at ¶ 5.

       5.      As to Wal-Mart, Plaintiff alleges that Wal-Mart breached a duty owed to the

Plaintiff by, including but not limited to, failing to maintain the store in a reasonably safe

condition because it failed to remove the slippery substance from the floor. See Ex. “B” at ¶ 11.

       6.      As for co-defendant, employee, Maurice Rivers, Plaintiff alleges in a conclusory

fashion, and absent of any ultimate facts, that in his capacity as an employee and manager,

Maurice Rivers, owed and breached a duty to Plaintiff. See Ex. “B” at ¶ 16-18.

       7.      Plaintiff specifically identifies Maurice Rivers as a manager for the subject Wal-

Mart store. See Ex. “B” at ¶ 15.

       8.      Plaintiff’s Complaint fails to allege any facts indicating Maurice Rivers was

actively negligent by actively participating in and committing any tort to cause Plaintiff’s

incident. Instead, the Plaintiff merely alleges Maurice Rivers is a manager at the store, owed and

breached a duty to Plaintiff. There are no allegations within the Complaint, indicating that

Maurice Rivers actively brought about Plaintiff’s incident.




                                                      2

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 3 of 18 PageID 3




        9.      As shown more fully below, it is evident that Plaintiff’s Complaint fails to allege

any facts that Maurice Rivers had any active participation and active involvement in the alleged

incident. See Maurice Rivers’ Declaration attached as Ex. “D.”

        10.     Rather, the Plaintiff joined Maurice Rivers to this lawsuit solely to destroy

diversity jurisdiction.

        11.     The Plaintiff is a resident of Seminole County. See Ex. “B” at ¶ 2. It is well-

established that residency is prima facie evidence of domicile, which is equivalent to residency

for purposes of diversity of citizenship.

        12.     Further, Plaintiff alleges Maurice Rivers is also a resident of Orange County. Id.

at ¶ 2. However, Maurice Rivers’ citizenship should be disregarding when evaluating the

diversity among the parties, on the basis that (as fully briefed below) Plaintiff has fraudulently

jointed him solely to defeat diversity jurisdiction, and thus, Mr. Rivers should be dismissed form

this action with prejudice.

        13.     Furthermore, Plaintiff alleges past medical bills total $199,647.05 as of June 15,

2020, which is the date that Plaintiff sent his pre-suit demand letter offering to settle this claim

for $950,000.00. See Pre-suit Demand Letter attached as Ex. “E.”

        14.     This action is removable based on diversity of citizenship of the parties, and

because the claimed amount in controversy is in excess of $75,000.00, exclusive of interest,

attorneys’ fees, and costs.

        15.     Wal-Mart requests this Court disregard the citizenship of Maurice Rivers when

determining that diversity jurisdiction exists in this case, and to dismiss Maurice Rivers as he did

not actively participate in bringing about Plaintiff’s incident, nor does the Amended Complaint




                                                        3

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
         Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 4 of 18 PageID 4




allege any facts indicating that Maurice Rivers actively participated in bringing about Plaintiff’s

incident.

         16.   Wal-Mart attaches hereto and incorporates into this Notice a copy of the process,

pleadings, and other papers filed in the 9th Judicial Circuit in and for Orange County, Florida

together with a docket sheet from the Clerk of Court. See The state court docket filings are

attached as Composite Ex. “F.”

         17.   Wal-Mart reserves the right to raise all defenses and objections in this action after

the action is removed to this Court.

                                       REMOVAL IS TIMELY

         18.   In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

Removal within thirty (30) days of the date that it received a copy of Plaintiff’s initial

Complaint. Plaintiff’s initial Complaint is the initial pleading setting forth the claim for relief

upon which Plaintiff’s action is based.

         19.   The thirty (30) day period for removal commenced on August 19, 2020, when

Plaintiff served her initial Complaint. Accordingly, this instant Joint Notice of Removal is timely

filed.

         20.   Prior to the service of Plaintiff’s initial Complaint, Plaintiff sent Wal-Mart a

written pre-suit demand outlining Plaintiff’s claimed damages inclusive of actual medical

expenses in connection with her alleged incident.

         21.   Venue exists in the United States District Court for the Middle District of Florida,

Orlando Division, because the 9th Judicial District in and for Orange County, where Plaintiff

filed her state court Complaint is located in Orange County Florida, which is located within the

United States District Court for the Middle District of Florida, Orange, Florida.


                                                      4

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 5 of 18 PageID 5




                                 DIVERSITY OF CITIZENSHIP

       22.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

the complete diversity of citizenship requirement of 28 U.S.C. § 1332(a)(1).

   A. Citizenship of Wal-Mart Stores East, LP.

       23.     At the time of the alleged incident, and currently, Wal-Mart Stores East, LP is a

limited partnership which currently is, and was at the time of the Complaint, a Delaware Limited

Partnership with its principal place of business in the State of Arkansas. See SunBiz Report

attached as Ex. “G.” WSE Management, LLC is the general partner and WSE Investment, LLC

is the limited partner of Wal-Mart Stores East, LP. These are the only partners of Wal-Mart

Stores East, LP. WSE Management, LLC and WSE Investment, LLC were at the time of filing

the Complaint, and still are, Delaware limited liability companies. The sole member of WSE

Management, LLC and WSE Investment, LLC is, and was at the time of filing the Complaint,

Wal-Mart Stores East, LLC, an Arkansas Limited Liability Company. The sole member of Wal-

Mart Stores East, LLC is, and was at the time of filing the Complaint, Wal-Mart Stores, Inc.

Wal-Mart Stores Inc., is, and was at the time of filing the Complaint, an incorporated entity

under the laws of the State of Delaware. Wal-Mart Stores Inc., at the time the Complaint was

filed and presently, incorporated in the State of Delaware. The principal place of business for all

of the above mentioned entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE

Investment, LLC; Wal-Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and was at the time

of filing the Complaint, Bentonville, Arkansas.

   B. Citizenship of Plaintiff, Stephen Davis


                                                      5

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
         Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 6 of 18 PageID 6




   24.         Plaintiff, Stephen Davis, is a resident of Seminole County, Florida. See Ex. “B” at

¶ 2. Although Plaintiff’s Amended Complaint does not specifically state Plaintiff’s citizenship,

“[i]t is well established that a party’s residence is prima facie evidence of a party’s domicile,”

and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his citizenship.”

Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations

omitted).

   25.         Here, Plaintiff’s Amended Complaint reveals that he is a resident of Seminole

County. See Ex. “B” at ¶ 2. Plaintiff’s Seminole County, Florida residence is prima facie

evidence of her domicile which is equivalent to citizenship for purposes of establishing diversity

in this case. See Katz, 2009 WL 1532129 at *3.

   C. Complete Diversity Between the Parties Exists Because Maurice Rivers Was
      Fraudulently Joined to Defeat Diversity Jurisdiction.

   26.         The citizenship of co-defendant, Maurice Rivers, should be disregarded because he

was fraudulently joined in an attempt to destroy otherwise valid diversity jurisdiction. Stillwell v.

Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011); Henderson v. Wash. Nat’l Ins. Co., 454

F.3d 1278, 1281 (11th Cir. 2006); Evelyne Petigny v. Wal-Mart Stores East, L.P., Case No. 18-

23762-CIV-MORENO, ECF. No. 19, (S.D. Fla. November 14, 2018); Franco v. Wal-Mart

Stores East, L.P., Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March 10, 2016).

         27.   Courts routinely disregard the citizenship of fraudulently joined parties when

determining whether diversity jurisdiction exists. Stillwell v. Allstate Ins. Co., 663 F.3d at 1332.

A defendant seeking to prove that a co-defendant was fraudulently joined must demonstrate by

clear and convincing evidence either that: (1) there is no possibility the plaintiff can establish a

cause of action against the resident defendant; or (2) the plaintiff has fraudulently plead



                                                      6

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 7 of 18 PageID 7




jurisdictional facts to bring the resident defendant into the state court. See Stillwell, 663 F.3d at

1332; Henderson, 454 F.3d at 1281.

       28.     The determination of whether the resident defendant has been fraudulently joined

must be based upon the plaintiff’s pleadings at the time of removal, supplemented by any

affidavits submitted by the parties. See Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1380

(11th Cir. 1998).

       29.     The issue of whether there is no possibility the plaintiff can establish a cause of

action against the resident defendant turns on whether liability can be imposed on the resident

defendant. Hunt v. Target Corp., Case No. 14-80266-CIV, 2014 U.S. Dist. LEXIS 54179, at *3-5

(S.D. Fla. Apr. 18, 2014); Tynes v. Target Corp., Case No. 12-24302-CIV, 2013 U.S. Dist.

LEXIS 40355, at *4-5 (S.D. Fla. Mar. 22, 2013). If a defendant shows that “there is no

possibility that plaintiff can establish a cause of action against the resident defendant . . . the

federal court must dismiss the non-diverse defendant and deny any motion to remand the matter

back to state court.” Florence v. Crescent Resources, LLC, 484 F.3d 1293, 1297 (11th Cir. 2007)

       30.     Under Florida law, “a corporate agent or employee may not be held personally

liable simply because of his general administrative responsibility or performance of some

function of his employment – he or she must be actively negligent.” Id (quoting McElveen v.

Peeler, 554 So.2d 270, 272 (Fla. 1st DCA 1989); see also Niurka De Varona v. Discount Auto

Parts, LLC., 860 F. Supp. 2d 1344, 1348 (S.D. Fla. 2012) (quoting Orlovsky v. Solid Surf., 405

So.2d 1363, 1364 (Fla. 4th DCA 1981) (“[i]t is well established under Florida law that [a store

manager] does not incur personal liability for the corporation’s tort merely by reason of the

officer’s official character”)).




                                                      7

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 8 of 18 PageID 8




       31.     In Tynes, the plaintiff, a Florida citizen, filed a complaint in state court alleging

negligence against Target Corporation, a Minnesota citizen, and an unnamed employee, John

Doe, arising from a slip and fall incident inside a Miami Target store. Tynes, 2013 U.S. Dist.

LEXIS 40355, at *1. The defendant removed the case seeking to invoke diversity jurisdiction. Id

at *1. Plaintiff moved to remand the case because the plaintiff identified through discovery the

identity of John Doe—Target employee Wilbert A. Hernandez—and claimed that he was a

resident of Miami-Dade County. Id at *2. In denying plaintiff’s motion to remand, the court

found there was little possibility that the plaintiff could prove a cause of action for negligence

against Mr. Hernandez because the plaintiff failed to allege any individual duty was owed or that

the tort in question was committed in the store manager’s individual capacity. Id. at *4-6.

       32.     In Niurka De Varona, the plaintiff, a Florida citizen, filed a negligence claim

against Advance Auto Parts, a Virgina Corporation. Niurka De Varona, 860 F. Supp. 2d at 1345.

Plaintiff amended her complaint and named the store manager, a Florida resident, as a joint

defendant asserting a separate count of negligence against the store manager. Id. Specifically, the

plaintiff alleged the store manager had a duty to use ordinary care to maintain the store premises

in a reasonable safe condition and was negligent by failing to remove the dangerous condition or

warn the plaintiff of it. Id. Thereafter, the defendant removed the case arguing the citizenship of

the store manager should be disregarded because he was fraudulently joined solely to avoid

federal jurisdiction. Id. at 1346. In support of its notice of removal, Advance Auto Parts

presented an affidavit from the store manager denying any personal responsibility for the

plaintiff’s incident, attesting that he was not in the parking lot when the alleged accident

occurred, that he could not see the parking lot from his vantage point in the store, and that he had

no knowledge of any hazardous condition in the parking lot on the date of the incident. Id. The


                                                      8

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
       Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 9 of 18 PageID 9




court denied the plaintiff’s motion to remand the stating “plaintiff has provided no facts showing

that [the store manager] played any role in her injuries” and that a store manager does not incur

personal liability for a corporation’s torts merely by reason of the store manager’s official

title. See id. (citing Orlovsky, 405 So. 2d at 1364).

       33.     Similarly, in Pritchard, the court also denied plaintiff’s motion to remand because

the plaintiffs failed to point to any evidence in support of their claim that the store manager was

actively negligent. Pritchard v. Wal-Mart Stores, Inc., Case No. 8:09-cv-46, 2009 U.S. Dist.

LEXIS 18593, at *7. In Pritchard, the plaintiffs filed suit against defendants Wal-Mart and one

of its store manager in state court alleging claims of negligence and loss of consortium. Id. at *1.

The plaintiffs alleged the store manager owed a duty to plaintiffs to exercise reasonable care in

the maintenance, inspection, repair, warning, and mode of operation of the premises, 1 and the

store manager breached those duties by acting negligently in falling to exercise reasonable care

in the maintenance, inspection, repair, warning, and mode of operation of the premises. Id. Wal-

Mart removed the case based upon diversity jurisdiction despite the Florida citizenship of the

store manager pursuant to the fraudulent joinder doctrine. Id. Thereafter, the store manager filed

a motion to dismiss based on fraudulent joinder. Id. The defendants submitted a declaration from

the store manager, in which she stated she had no prior knowledge of the dangerous condition,

and no one, including customers from her store, notified her of the dangerous condition prior to

the plaintiff’s incident. Id. at *2. Wal-Mart submitted evidence that the store manager was not

personally involved in the incident at issue, and as such, the store manager could not be found to



1 Under Florida law, negligent mode of operation claims based upon transitory
foreign substances are no longer a viable cause of action since the enactment of
Florida Statute section 768.0755. See Pembroke Lakes Mall Ltd. v. McGruder, 137
So. 3d 418 (Fla. 4th DCA 2014). To be clear, Pritchard did not involve a transitory
foreign substance.
                                                       9

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
     Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 10 of 18 PageID 10




be actively negligent. Id. at *3. The court agreed with Wal-Mart that the store manager was

fraudulently joined as a defendant because the plaintiffs could not establish that the store

manager was personally at fault for the plaintiffs' injuries as there was no evidence to support

that the store manager was actively negligent. Id. The court denied the plaintiffs’ motion to

remand and granted the store manager’s motion to dismiss. Id.

       34.     Further, in Evelyne Petigny v. Wal-Mart Stores East, L.P., and Franco v. Wal-

Mart Stores East, L.P., Judge Moreno dismissed the store employees who had been sued in their

capacity as Wal-Mart managers on the basis that Plaintiff failed to allege any facts that the store

managers were actively negligent (i.e. actively participated in braining about the plaintiff’s

incident. See Evelyne Petigny v. Wal-Mart Stores East, L.P., Case No. 18-23762-CIV-

MORENO, ECF. No. 19, (S.D. Fla. November 14, 2018); Franco v. Wal-Mart Stores East, L.P.,

Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March 10, 2016).

       35.     In a similar case, Edman v Wal-Mart, the plaintiff alleged that she was struck in

the back by a stock cart while she was shopping at a Wal-Mart store. Edman v Wal-Mart Stores

East, L.P., Case No. 9:19-CV-80356-DMM, at D.E. 20 and DE. 21, (S.D. Fla. May 6, 2019). The

plaintiff sued both Wal-Mart and the store manager, Michael Gillespie. Id. The Honorable Judge

Middlebrooks granted Michael Gillespie’s Motion to dismiss [at D.E. 21] as the plaintiff’s

complaint failed to allege that Michael Gillespie actively participated in bringing about the

Plaintiff’s incident, and subsequently denied Plaintiff’s Motion to Remand. Edman v Wal-Mart

Stores East, L.P., Case No. 9:19-CV-80356-DMM, at DE. 21, (S.D. Fla. May 6, 2019).

       36.     Similarly, in Roman v. Wal-Mart Stores East, L.P., Case No. 9:20-cv-80869-

SMITH, at D.E. 10 (M.D. Fla. September 1, 2020), the court denied plaintiff’s motion to remand

and dismissed the store manager, Charles Coleman, from the lawsuit finding that he was


                                                     10

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
      Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 11 of 18 PageID 11




fraudulently joined to defeat diversity jurisdiction as the complaint failed to allege any facts that

Charles Coleman actively participated in bringing about plaintiff’s incident.

        37.     In the instant case, although Maurice Rivers is an employee at the subject Wal-

Mart store where the Plaintiff’s incident allegedly occurred, there is no possibility that Plaintiff

can prove a cause of action for negligence against him because he was not actively negligent and

had no personal involvement in Plaintiff’s incident. See Niurka De Varona, 860 F. Supp. 2d at

1347; Pritchard, 2009 U.S. Dist. LEXIS 18359, at *7; Evelyne Petigny v. Wal-Mart Stores East,

L.P., Case No. 18-23762-CIV-MORENO, ECF. No. 19, (S.D. Fla. November 14, 2018); Franco

v. Wal-Mart Stores East, L.P., Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March

10, 2016); Roman v. Wal-Mart Stores East, L.P., Case No. 9:20-cv-80869-SMITH, at D.E. 10

(M.D. Fla. September 1, 2020).

        38.     Most importantly, Maurice Rivers did not commit or participate in Plaintiff’s

alleged tort, and did not play any role in Plaintiff’s alleged injuries as he:

         a.     he did not witness Plaintiff’s incident,

         b.     he did not personally participate in the events leading up to Plaintiff’s alleged

incident nor did he individually engage in tortious conduct,

         c.     he did not place the alleged slippery substance on the floor,

         d.     he did not have any knowledge of the alleged slippery substance on the floor on

November 27, 2019, in the area of Plaintiff’s incident immediately prior to same,

         e.     he did not observe the alleged slippery substance on the floor on November 27,

2019, in the area of Plaintiff’s incident immediately prior to same,

         f.     he did not cause the alleged slippery substance to be on the floor on November

27, 2019, in the area of Plaintiff’s incident immediately prior to same, and


                                                      11

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
      Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 12 of 18 PageID 12




         g.    he had no knowledge pertaining to the identity of the individual who allegedly

caused the alleged slippery substance to be on the floor. See Maurice Rivers Declaration attached

as Ex. “D.”

         39.   Therefore, Maurice Rivers had no knowledge of the alleged dangerous condition

prior to Plaintiff’s incident, and had no involvement therewith. See id.; see also Niurka De

Varona, 860 F. Supp. 2d at 1347; Pritchard, 2009 2009 U.S. Dist. LEXIS at *7; Evelyne Petigny

v. Wal-Mart Stores East, L.P., Case No. 18-23762-CIV-MORENO, ECF. No. 19, (S.D. Fla.

November 14, 2018); Franco v. Wal-Mart Stores East, L.P., Case No. 16-20706-CIV-

MORENO, ECF No. 17 (S.D. Fl. March 10, 2016); Roman v. Wal-Mart Stores East, L.P., Case

No. 9:20-cv-80869-SMITH, at D.E. 10 (M.D. Fla. September 1, 2020).

         40.   Essentially, Plaintiff has sued Maurice Rivers because Plaintiff has discovered he

was an employee at the store on the day of the incident. As discussed above, this is contrary to

Florida law.

         41.   This is particularly event in light of the fact that Plaintiff’s Complaint fails to

allege any facts indicating Maurice Rivers was actively negligent by actively participating in

and committing any tort to cause Plaintiff’s incident. Instead, the Plaintiff merely alleges

Maurice Rivers was a manager at the store, yet to fails to allege that Mr. Rivers actively

participated in bringing about Plaintiff’s incident.

         42.   After disregarding the fraudulently joined Defendant (i.e Maurice Rivers), there

can be no dispute that the citizenship of the Parties is diverse.

                                  AMOUNT IN CONTROVERSY

   43.         The amount in controversy exceeds $75,000.00. Although Plaintiff’s Complaint

does not specify an amount in controversy other than the state court jurisdictional minimum, it is


                                                      12

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
     Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 13 of 18 PageID 13




clear from Plaintiff’s pre-suit demand that her claimed damages exceeds the jurisdictional

minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129,

*5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional burden of

establishing the amount in controversy based on information received from the plaintiffs in the

pre-suit demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are

competent evidence of the amount in controversy.).

   44.        Where, as here, a Plaintiff makes “an unspecified demand for damages in state

court, a removing defendant must prove by a preponderance of the evidence that the amount in

controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by

Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

   45.        “In the Eleventh Circuit, a district court may consider the complaint and any later

received paper from the plaintiff as well as the notice of removal and accompanying documents

when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1,

2009) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

“Additionally, a district court may consider evidence outside of the removal petition if the facts

therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320

(11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.

2000)). “Therefore, pre-suit settlement offers and demands may be considered in evaluating

whether a case has been properly removed.” Id.

   46.        In the present case, the relevant portions of Plaintiff’s $950,000.00       pre-suit

demand conclusively establish that the amount in controversy exceeds the $75,000.00


                                                    13

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
     Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 14 of 18 PageID 14




jurisdictional minimum. Notably, Plaintiff’s medical bills totaled $199,647.05 as of June 15,

2020. See Ex. “E.”

   47.        Admittedly, Plaintiff demanded $950,000.00 to settle her claims which are

inclusive of past medical expenses; future medical expenses and care; and pain and suffering. Id.

   48.        Additionally, Plaintiff alleges damages for mental anguish, and loss of capacity for

the enjoyment of life. See Ex. “B” at ¶ 11.

   49.        These representations sufficiently and conclusively establish by a preponderance

of the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

minimum for this Court to retain jurisdiction. Numerous decisions from the Southern District of

Florida support this conclusion.

   50.        For example, in Katz v. J.C. Penney Corp., supra, the court concluded that the

removing defendant properly established the amount in controversy by addressing through

affidavit information received from Plaintiff’s pre-suit demand package. The court specifically

noted it was persuaded that the pre-suit demand package reflected an honest assessment of

damages by plaintiffs because, like Plaintiff’s pre-suit demand letter, it was based on medical

records provided by the plaintiff. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5

(S.D. Fla. June 1, 2009).

   51.        District courts have found that the amount in controversy is satisfied by a showing

that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past medical bills exceed

$75,000.00. For example, in Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D. Fla.

2010), the court determined the defendant established its burden of proving the amount in

controversy exceeded $75,000.00 where the plaintiff’s medical bills alone totaled $108,351.92

and plaintiff alleged that his injuries were permanent and she would “surely seek recovery of


                                                     14

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
      Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 15 of 18 PageID 15




future medical expenses and significant pain and suffering damages.” Id. The court found the

defendant established complete diversity and that the amount in controversy exceeded the

minimum jurisdictional requirement; therefore, the court denied the plaintiff’s motion to remand.

Id. at *5.

    52.       Additionally, in Wilson v. Target Corp., the plaintiff submitted a            pre-suit

demand letter indicating she had incurred over $100,000.00 in past medical expenses and would

incur additional $1 million dollars in future medical expenses as a result of his incident. Wilson

V. Target Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint

did not specify the exact amount of damages she bought, but only plead that her damages were in

excess of $15,000.00, the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit

demand letter and unspecified damages in his complaint were sufficient to demonstrate by a
                                                                                        2
preponderance of the evidence that the amount in controversy exceeded $75,000.00. Id.

    53.       Here, Plaintiff’s pre-suit demand letter which estimates Plaintiff’s damages to be

nine hundred fifty thousand dollars ($950,000.00) is an honest assessment of her claimed

damages as it is based on Plaintiff’s past medical bills of $199,647.05, as well as Plaintiff’s

alleged injuries and future medical care expenses. See Katz, 2009 WL 1532129 at 4.

    54.       Like Stramiello and Wilson, Plaintiff’s pre-suit demand letter includes medical

expenses incurred by the Plaintiff which exceed $75,000.00, in addition to medical records

which indicate the plaintiff will incur future medical expenses for medical care. Wilson, 2010

WL 3632794, at *4; Stramiello, 2010 WL 2136550, at *3. This evidence demonstrates the

Plaintiff’s claimed damages in the instant case far exceed $75,000.00. Accordingly, Wal-Mart




2 The court also considered plaintiff’s refusal to admit or deny that damages
exceeded $75,000.00 as evidence regarding the amount in controversy.
                                                    15

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
      Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 16 of 18 PageID 16




has shown by a preponderance of the evidence that the amount in controversy exceeds the

jurisdictional minimum, rendering removal proper.

   55.        In addition to past future medical expenses, Plaintiff’s Amended Complaint claims

damages for pain and suffering, loss of capacity for the enjoyment of life, and aggravation of

prior injuries. Furthermore, Plaintiff also alleges her losses are permanent or continuing and she

will suffer further loss into the future. See Ex. “B.”

   56.        Based upon the pertinent case law above, Wal-Mart has conclusively established

by a preponderance of the evidence the amount in controversy is satisfied based upon (1)

Plaintiff’s $950,000.00 pre-suit demand letter and accompanying medical records and bills

which total $199,647.05, as well as (2) Plaintiff’s claim for damages for pain and suffering, loss

of capacity for the enjoyment of life and aggravation of prior injuries. See Wilson, 2010 WL

3632794, at *4; Stramiello, 2010 WL 2136550, at *3; Katz, 2009 WL 1532129, *4.

   57.        The representations made in Plaintiff’s Amended Complaint, medical records/bills

and pre-suit demand letter together sufficiently and conclusively establish by a preponderance of

the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

minimum for this Court to retain jurisdiction. Accordingly, Wal-Mart has shown by a

preponderance of the evidence that the amount in controversy exceeds the jurisdictional

minimum, rendering removal proper.

                                                 V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there

exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of different

states, and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs.

Upon filing of this Notice of Removal,                   Wal-Mart will promptly give written notice to


                                                      16

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
     Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 17 of 18 PageID 17




Plaintiff, through her attorneys of record, and the Clerk of the Circuit Court for the 9th Judicial

Circuit in and for Orange County, Florida.

       WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”),

respectfully requests the Notice of Removal be accepted as good and sufficient as required by

law, and that the aforesaid action on the docket of the Court for the 9th Judicial Circuit in and for

Orange County, Florida, be removed from that Court to the United States District Court for the

Middle District of Florida, Orlando Division, and that this Court assume full and complete

jurisdiction thereof and issue all necessary orders and grant all general equitable relief to which

Wal-Mart is entitled.

       Dated: September 18, 2020

                                                  Respectfully submitted,

                                                  /s/ Patricia Concepcion
                                                  Jerry D. Hamilton
                                                  Florida Bar No.: 970700
                                                  jhamilton@hamiltonmillerlaw.com
                                                  William H. Edwards
                                                  Florida Bar No. 43766
                                                  wedwards@hamiltonmillerlaw.com
                                                  Patricia Concepcion
                                                  Florida Bar No. 109058
                                                  pconcepcion@hamiltonmillerlaw.com
                                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                                  150 Southeast Second Avenue, Suite 1200
                                                  Miami, Florida 33131
                                                  Telephone: (305) 379-3686
                                                  Attorneys for Defendant, Wal-Mart




                                                     17

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
      Case 6:20-cv-01717 Document 1 Filed 09/18/20 Page 18 of 18 PageID 18




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 18, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being

served this day on all counsel of record or pro se parties identified on the following Service List in

the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to receive

electronically notices of Electronic Filing.

                                                 /s/ Patricia Concepcion
                                                 Patricia Concepcion, Esq.




                                             SERVICE LIST



Brian M. Davis
Trial Pro, P.A.
Florida Bar No: 884650
250 N. Orange Avenue, 14th Floor Orlando, Florida 32801
Telephone: (407) 300-0000
Brian@TrialPro.com
Lisa@TrialPro.com
Attorney for Plaintiff




                                                      18

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
